—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Tomei, J.), rendered March 6, 1995, convicting him of reckless endangerment in the first degree and arson in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant has not preserved for appellate review his contention that the court’s examination of witnesses during the trial denied him a fair trial (see, CPL 470.05 [2]; People v Charleston, 56 NY2d 886; People v Gonzalez, 183 AD2d 783). In any event, this assertion lacks merit inasmuch as the court participated evenhandedly in the proceedings in order to clarify issues and facilitate the expeditious and orderly progress of the trial (see, People v Jamison, 47 NY2d 882; People v Moulton, 43 NY2d 944; People v De Jesus, 42 NY2d 519; People v Coby, 213 AD2d 662; People v Vargas, 150 AD2d 513; see also, People v Gonzalez, 228 AD2d 340; People v Jordan, 138 AD2d 407).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80). Miller, J. P., Sullivan, Florio and Luciano, JJ., concur.